Browne, Justice, delivered the opinion of the Court: (2)  This was an indictment in the Circuit Court of Jackson county, against one Andrew Jones. It avers that Andrew Jones was a justice of the peace of Jackson county, and had one John King arrested and brought before him, for the supposed crime of perjury. The only charge attempted to be set out in the indictment is, that the said Andrew Jones, justice of the peace as aforesaid, refused to issue subpoenas for and on behalf of the said John King, and immediately forced the said John King into a trial, and adjudged him guilty of said offence, and required him to enter into a recognisance for his appearance at the May term of the Jackson Circuit Court, in the year 1838. The indictment avers, that, in so refusing to issue subpoenas, at the request of the said John King, the said Andrew Jones was guilty of malfeasance in office, contrary to the form of the statute in such case made and provided, and against the peace and dignity of the people of the State of Illinois. To the indictment the defendant pleaded not guilty. Jury and verdict of guilty; to reverse which, this writ of error is brought. Before the jury was sworn, the defendant moved the Court to quash the indictment. The motion was overruled by the Court. After the jury brought in their verdict of guilty, the defendant moved for a new trial, which was overruled by the Court. This indictment is found under a statute of this State. The indictment attempted to charge Andrew Jones with malfeasance in office. To make this indictment good, it ought to have been charged that the defendant “ wilfully and corruptly refused to issue subpoenas.” The offence is not set out in the indictment in the terms of the statute, nor in such a way as it can be understood. The Court erred in overruling the motion to quash the indictment. Let the judgment be reversed, and the cause remanded to the Circuit Court of Jackson county. Judgment reversed.   Wilson, Chief Justice, was not present on the argument of this cause.